Securities and Exchange Commission Washington, D.C. 20549 Form 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES ACT OF 1934 For the fiscal year ended: December 31, 2008 Commission file number 333-53422 CANADIAN NATIONAL RAILWAY COMPANY MANAGEMENT SAVINGS PLAN FOR U.S. OPERATIONS (Full title of the plan) CANADIAN NATIONAL RAILWAY COMPANY (Name of issuer of securities) 935 de La Gauchetiere St. West, Montréal, Québec, Canada H3B 2M9 (Address of issuer’s principal executive offices CANADIAN NATIONAL RAILWAY COMPANY MANAGEMENT SAVINGS PLAN FOR U.S. OPERATIONS Financial Statements and Supplemental Schedule As of December 31, 2008 and 2007 (With Report of Independent Registered Public Accounting Firm Thereon) CANADIAN NATIONAL RAILWAY COMPANY MANAGEMENT SAVINGS PLAN FOR U.S. OPERATIONS INDEX Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits as ofDecember 31, 2008 and 2007 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2008 and 2007 3 Notes to Financial Statements 4 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2008 15 Report of Independent Registered Public Accounting Firm The Administrative Committee Canadian National Railway Company Management Savings Plan for U.S. Operations: We have audited the accompanying statements of net assets available for benefits of Canadian National Railway Company Management Savings Plan for U.S. Operations (the Plan) as of December 31, 2008 and 2007, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2008 and 2007, and the changes in net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2008 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. (signed) KPMG
